Title: To Thomas Jefferson from James Main, 9 February 1808
From: Main, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York 9th. Febry. 1808
                  
                  Herewith is sent the first Six Numbers of the Sunday Monitor, a paper recently established here; and as I have undertaken to Edit it, beg your acceptance of a Copy Intending that it shall become a Literary paper, and that our republican institutions shall be defended & supported, by all the energies I am capable of.   I have the Honor to be,
                  With every sentiment of Respect Sir, your Mo Obt. & Mo Hle. Servt.
                  
                     James Main
                     
                  
               